1    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
2    RASMUSSEN LAW P.C.
     330 South Third Street, Suite 1010
3    Las Vegas, Nevada 89101
     (702) 464-6007
4
     Attorney for Defendant
5
                                 UNITED STATES DISTRICT COURT
6
                                          DISTRICT OF NEVADA
7

8    UNITED STATES OF AMERICA,           )
                                         )                 Case No.: 2:18-cr-00218-RFB
9                                        )
                       Plaintiff,        )
10                                       )
     vs.                                 )                 STIPULATION TO CONTINUE
11                                       )                 SENTENCING
     CARLOS BARRAGAN,                    )
12
                                         )
13
                       Defendant.        )
     ____________________________________)
14

15          IT IS HEREBY STIPULATED AND AGREED by and between defendant, CARLOS
16
     BARRAGAN, by and through his counsel, Chris T. Rasmussen, Esq., and the United States
17
     America, by its counsel, Susan Cushman, Assistant United States Attorney, that the above-
18
     captioned matter currently scheduled for sentencing on November 14, 2019 at 1:15 p.m. be
19
     vacated and continued for at least 120 days or for a time suitable to the court.
20
            This Stipulation is entered into for the following reasons:
21
            1. The parties agree to a continuance;
22
            2. The parties are working on sentencing issues;
23
            3. Counsel for the Defendant has spoken to the Defendant and the Defendant has no
24
     objection to this continuance;
25
            4. Denial of this request could result in a miscarriage of justice;
26
            5. For all the above- stated reasons, the ends of justice would best be served by a
27
     continuance of the sentencing date by at least 120 days;
28                                                     1
1
          6. This is the second request for continuance.
2
          DATED this 8th day of November, 2019.
3

4    /s//:                                                  /s//:
     _________________________                             ______________________________
5    CHRIS T. RASMUSSEN, ESQ.                               SUSAN CUSHMAN
     Attorney for Defendant                                 Assistant United States Attorney
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 2
1    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
2    330 South Third Street, Suite 1010
     Las Vegas, Nevada 89101
3    (702) 464-6007
     Attorney for Defendant
4

5
                                 UNITED STATES DISTRICT COURT
6
                                          DISTRICT OF NEVADA
7
     UNITED STATES OF AMERICA,                      )
8                                                   )         Case No.: 2:18-cr-00218-RFB
            Plaintiff,                              )
9                                                   )
            vs.                                     )         FINDINGS OF FACT AND
10                                                  )         CONCLUSIONS OF LAW
                                                    )
11   CARLOS BARRAGAN,                               )
                                                    )
12
                            Defendant.              )
13   ____________________________________)
14                                         FINDINGS OF FACT
15          Based on the stipulation of counsel, and good cause appearing, the Court finds that:
16
            1. The parties agree to a continuance;
17
            2. The parties are working on sentencing issues;
18
            3. Counsel for the Defendant has spoken to the Defendant and the Defendant has no
19
     objection to this continuance;
20
                                         CONCLUSIONS OF LAW
21
            1. Denial of this request would result in a miscarriage of justice;
22
            2. For all the above-stated reason, the ends of justice would best be served by a
23
     continuance of the sentencing date at least 120 days.
24
            3. This is the first request for a continuance.
25

26

27

28                                                      3
1
                               UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,                  )
                                                )       Case No.: 2:18-cr-00218-RFB
5
            Plaintiff,                          )
6                                               )
            vs.                                 )
7                                               )       ORDER
                                                )
8    CARLOS BARRAGAN,                           )
                                                )
9                         Defendant.            )
10   ____________________________________)
11          Accordingly, IT IS SO ORDERED that the sentencing currently scheduled for November
12                                                                   March 12
     14, 2019 at the hour of 1:15 p.m., by vacated and continued to ___________________, 2020, at
13                1:30
     the hour of ______a.m./p.m.
                            ____
14                       12th day of November, 2019.
            DATED this ______
15

16                                                      __________________________________
                                                        RICHARD F. BOULWARE, II
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28                                                  4
